NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DANIEL C. HOEFT, KATHRYN STOUT,              )
and TIM HOEFT,                               )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-1042
                                             )
THOMAS HOEFT, the previously                 )
appointed and discharged Personal            )
Representative of the Estate of Alice        )
Mae Hoeft, deceased,                         )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for Pinellas
County; Mark I. Shames, Judge.

Douglas G. Jackson of The Law Firm of
Douglas G. Jackson, P.A., Saint
Petersburg, for Appellants.

Paul A. Nelson of Paul A. Nelson, P.A.,
Saint Petersburg, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ATKINSON, JJ., Concur.